Case 1:20-cr-00048-IMK-MJA Document 291 Filed 12/02/20 Page 1 of 4 PageID #: 716



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                   Plaintiff,

       v.                                 CRIMINAL NO. 1:20CR48-16
                                               (Judge Keeley)

 LARRY BRUCE HEASTER,

                   Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 211),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On November 13, 2020, the defendant, Larry Bruce Heaster

 (“Heaster”), appeared before United States Magistrate Judge Michael

 J. Aloi and moved for permission to enter a plea of GUILTY to Count

 One of the Indictment. After Heaster stated that he understood that

 the magistrate judge is not a United States district judge, he

 consented to tendering his plea before the magistrate judge.

 Previously,    this   Court    had   referred   the   guilty   plea   to   the

 magistrate judge for the purposes of administering the allocution

 pursuant to Federal Rule of Criminal Procedure 11, making a finding

 as to whether the plea was knowingly and voluntarily entered, and

 recommending to this Court whether the plea should be accepted.

       Based upon Heaster’s statements during the plea hearing and

 the government’s proffer establishing that an independent factual

 basis for the plea existed, the magistrate judge found that Heaster

 was competent to enter a plea, that the plea was freely and
Case 1:20-cr-00048-IMK-MJA Document 291 Filed 12/02/20 Page 2 of 4 PageID #: 717



 USA v. HEASTER                                                  1:20CR48-16

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 211),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 voluntarily given, that he was aware of the nature of the charges

 against him and the consequences of his plea, and that a factual

 basis existed for the tendered plea. On November 16, 2020, the

 magistrate judge entered a Report and Recommendation Concerning

 Plea of Guilty in Felony Case (“R&R”) (dkt. no. 211) finding a

 factual basis for the plea and recommending that this Court accept

 Heaster’s plea of guilty to Count One of the Indictment.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R. He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R. The parties did not file

 any objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R,

 ACCEPTS Heaster’s guilty plea, and ADJUGES him GUILTY of the crime

 charged in Count One of the Indictment.

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until it

 has received and reviewed the presentence report prepared in this

 matter.



                                       2
Case 1:20-cr-00048-IMK-MJA Document 291 Filed 12/02/20 Page 3 of 4 PageID #: 718



 USA v. HEASTER                                                  1:20CR48-16

       ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 211),
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

         Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

 follows:

         1.   The Probation Officer shall undertake a presentence

 investigation of Heaster, and prepare a presentence report for the

 Court;

         2.   The Government and Heaster shall provide their versions

 of the offense to the probation officer by December 10, 2020;

         3.   The presentence report shall be disclosed to Heaster,

 defense counsel, and the United States on or before February 3,

 2021;    however,   the   Probation   Officer   shall   not   disclose   any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

         4.   Counsel may file written objections to the presentence

 report on or before February 17, 2021;

         5.   The Office of Probation shall submit the presentence

 report with addendum to the Court on or before February 24, 2021;

 and

         6.   Counsel may file any written sentencing statements and

 motions for departure from the Sentencing Guidelines, including the




                                       3
Case 1:20-cr-00048-IMK-MJA Document 291 Filed 12/02/20 Page 4 of 4 PageID #: 719



 USA v. HEASTER                                                  1:20CR48-16

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 211),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 factual basis from the statements or motions, on or before February

 24, 2021.

       The magistrate judge continued Heaster on bond pursuant to the

 Order Setting Conditions of Release (dkt. no. 59).

       The   Court   will   conduct    the   sentencing   hearing    for   the

 defendant on March 11, 2021, at 9:30 A.M. at the Clarksburg, West

 Virginia point of holding court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: December 2, 2020.


                                      /s/ Irene M. Keeley
                                      IRENE M. KEELEY
                                      UNITED STATES DISTRICT JUDGE




                                        4
